DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The previously mailed Requirement for Restriction/Election has been obviated by applicant’s amendment filed 06/07/2021 and is therefore withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20-25, and 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 6,345,441 B1) and Soshi (US 2017/0209958 A1).
Claim 17:  Farmer et al. discloses a method that includes making an opening in a wall of a hollow cylinder, the hollow cylinder (12 of Figure 3) having an inner radius and an outer radius: forming a part (40 of Figure 4) to fit in the opening with an inner radius of curvature and an outer radius of curvature substantially similar to the inner radius and outer radius, respectively, of the hollow cylinder when the part is positioned in the opening: welding the part to the hollow cylinder such that the part fills the opening (Col. 2, Lines 14-56)

	However Soshi teaches a method that includes mounting a hollow cylinder (100 of Figure 50) on a turntable (16 of Figure 50); positioning an additive-manufacturing deposition tool at a surface of the hollow cylinder (30 of figure 7); and rotating the hollow cylinder on the turntable while depositing material on the hollow cylinder with the deposition tool (Para [0050] and [0066]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Soshi with the disclosure of Farmer et al. in order to provide the method recited in claim 1 because it is prima facie obvious to combine prior art element by known methods in order to achieve predictable results (MPEP 2143(A)).
	In this case, Soshi teaches that it is known in the art to use additive manufacturing to add additional features to a workpiece that has been modified by a machining process.  Therefore, if one of ordinary skill in the art intended to add additional features to a workpiece, such as that of Farmer et al., after the workpiece had been modified by a machining process, it would have been obvious to the one of ordinary skill in the to look to a disclosure such as that of Soshi in order to find a teaching of how additional features would be added to the machined workpiece. 
Claim 18:  Soshi further teaches that the positioning step includes positioning the additive-manufacturing deposition tool at top dead center of the hollow cylinder (as depicted in Figure 7, the deposition tool is at top dead center of the hollow cylinder).
Claim 20:  Soshi further teaches that the rotating step includes rotating the hollow cylinder at least 360 degrees (rotation about 360° would be required to add the material 120 into the grooves 111 of Figure 7).
Claim 21:  As depicted in Figure 7, Soshi further teaches that the material deposited (120 of Figure 7) while rotating the cylinder forms a rib (as depicted in Figure 7).
Claim 22:  Soshi further teaches that the surface of the hollow cylinder is one of an exterior surface (as depicted in Figure 7).
Claim 23:  Soshi further teaches machining the material deposited by the deposition tool (Para [0070]).
Claim 24:  Farmer et al. discloses hollow cylinder is made of metal (Col. 1, lines 5-29 and Col. 2, Lines 14-27) and Soshi teaches that the material deposited is formed of metal (Para [0066]).
Claims 25, 30, and 32:  Farmer et al. fails to explicitly disclose that an outer diameter of the hollow cylinder is between 15 and 150 inches, the opening lacks corners, and/or the outer radius of the hollow cylinder is between 25 and 60 inches.
	However it has been long been held that it requires only routine skill in the art to modify the size or shape of a feature known in the prior art.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the shape of the hollow cylinder of Farmer et al. such that the outer diameter of the hollow cylinder is between 15 and 150 inches, the opening lacked corners, and/or the outer radius of the hollow cylinder is between 25 and 60 inches.
Claim 31:  Farmer et al. further discloses that the hollow cylinder and the part are formed of metal (Col. 1, lines 5-29 and Col. 2, Lines 14-27).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 6,345,441 B1) in view of Soshi (US 2017/0209958 A1) and Nishi et al. (US 5,510,080).
Claim 19:  Farmer et al. fails to disclose forging and rolling a workpiece into the hollow cylinder.
	However Nishi et al. teaches that it is known in the art to form a turbine liner (abstract), such as that of Farmer et al., by a method that includes forging and rolling the liner (Col. 5, Line 55 to Col. 6, Line 12).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Nishi et al. with that of Farmer et la./Soshi, because it is prima facie obvious to combine prior art element by known methods in order to achieve predictable results (MPEP 2143(A)).
Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726